

	

		II

		109th CONGRESS

		1st Session

		S. 785

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Lott (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to modify the

		  small refiner exception to the oil depletion deduction.

	

	

		

			1.

			Determination of small refiner exception to oil depletion

			 deduction

			

				(a)

				In general

				Paragraph (4) of section 613A(d) of the Internal Revenue Code of

			 1986 (relating to limitations on application of subsection (c)) is amended to

			 read as follows:

				

					

						(4)

						Certain refiners excluded

						If the taxpayer or 1 or more related persons engages in the

				refining of crude oil, subsection (c) shall not apply to the taxpayer for a

				taxable year if the average daily refinery runs of the taxpayer and such

				persons for the taxable year exceed 75,000 barrels. For purposes of this

				paragraph, the average daily refinery runs for any taxable year shall be

				determined by dividing the aggregate refinery runs for the taxable year by the

				number of days in the taxable year.

					.

			

				(b)

				Effective date

				The amendment made by this section shall apply to taxable years

			 ending after the date of the enactment of this Act.

			

